UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. SEMIANNUAL REPORT June 30, 2016 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 28 Information About the Renewal of The Fund’s Management and Index Management Agreements 39 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, Inc., covering the six-month period from January 1, 2016 through June 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets experienced heightened turbulence over the first half of 2016 when global economic challenges fueled dramatic swings in market sentiment. At the start of the year, investors reacted cautiously to an economic slowdown in China, sluggish growth in Europe, plummeting commodity prices, and rising short-term interest rates in the United States. These worries sparked sharp declines in U.S. and global equity markets, while high-quality bonds gained value as investors flocked to traditional safe havens. Investor sentiment subsequently rebounded when U.S. monetary policymakers refrained from additional rate hikes, major central banks eased their monetary policies further, and commodity prices improved. Stocks rallied strongly during the spring, recouping earlier losses, and bonds continued to benefit from robust investor demand. Still, by June, uncertainty continued to dominate the capital markets amid worries about Great Britain’s exit from the European Union and disappointing job growth in the United States. We remain encouraged by the resilience of the stock and bond markets, but we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the second half of 2016. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through June 30, 2016, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Market and Fund Performance Overview For the six-month period ended June 30, 2016, Dreyfus Stock Index Fund’s Initial shares produced a total return of 3.71%, and its Service shares produced a total return of 3.58%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 3.82% for the same period. U.S. stocks posted moderately positive total returns, on average, over the first half of 2016, masking heightened market volatility. The differences in returns between the fund and the S&P 500 Index were primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund also may use stock index futures as a substitute for the sale or purchase of securities. Risk Aversion Dominated the U.S. Stock Market Large-cap stocks generally proved volatile over the first half of 2016 as investors grew more averse to risks in light of concerns regarding several global economic headwinds. In January 2016, disappointing economic data and stock market turbulence in China sparked sharp declines in commodity prices, and investors grew concerned about the potential impact of China’s troubles on the United States. Moreover, investors worried that higher short-term interest rates from the Federal Reserve Board (the “Fed”) might weigh on the domestic economic recovery. Consequently, U.S. stocks fell precipitously at the start of the year. The market’s slide continued into February, but relatively strong U.S. economic data and better-than-expected corporate earnings helped trigger a rebound later in the month. The rally continued through the spring when the Fed refrained from implementing additional rate hikes, commodity prices rebounded, and foreign currencies strengthened against the U.S. dollar. Although a vote in the United Kingdom to leave the European Union introduced renewed market turmoil toward the end of June, U.S. markets bounced back quickly, enabling the S&P 500 Index to end the reporting period with a moderately positive total return. Traditionally Defensive Sectors Led the Market’s Advance Despite the S&P 500 Index’s positive total return over the first half of 2016, investors generally remained cautious in a market environment characterized by limited opportunities for earnings growth. Consequently, investors focused mainly on traditionally defensive and higher-yielding industry groups, while more growth-oriented areas remained out of favor. The consumer staples sector proved to be the best-performing segment of the S&P 500 Index for the reporting period. Investors were attracted to the sector’s positive cash flows, predictable earnings, and high dividend yields. Food producers, tobacco companies, and household products 3 DISCUSSION OF FUND PERFORMANCE (continued) sellers that had struggled in 2015 fared well over the first six months of 2016 after they reduced costs and achieved economies of scale through mergers and acquisitions. The energy sector rebounded strongly from previous weakness when oil and gas prices began to recover, helping to support gains among large, integrated energy producers. The dividend-paying utilities sector benefited from investors’ search for competitive levels of current income in a historically low interest-rate environment, and many electric utilities achieved higher revenues and earnings in the recovering U.S. economy. The financials sector ranked as the worst-performing market sector for the reporting period. Banks’ profit margins were hurt by low short-term interest rates and narrowing yield differences along the bond market’s maturity spectrum. Furthermore, brokerage firms encountered lower trading volumes when many individual investors remained on the sidelines during a time of heightened market volatility. In the information technology sector, the mega-cap companies that led the stock market in 2015 gave back some of their previous gains when investors favored companies with higher dividend yields and lower levels of international exposure. Investors’ risk-averse investment postures also undermined the health care sector, where biotechnology developers were particularly hard hit by pricing pressures, and pharmaceutical companies struggled with slowing new-product pipelines and increased competition in the sale of generic drugs. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, we have been encouraged by the stock market’s resilience in the face of political uncertainty and persistent global economic headwinds. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. July 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Stock Index Fund, made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends monthly and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s Ò ,” “S
